Milonas J. (concurring),
I disagree with the majority’s conclusion that the public policy in favor of upholding arbitration awards whenever possible takes precedence over the public policy that a home improvement contractor must be licensed. Moreover, "a challenge to the arbitrability of an issue on public policy grounds may be made either on an application for a stay of arbitration * * * or * * * on a motion to vacate the award” (Hirsch v Hirsch, 37 NY2d 312, 315; see also, Matter of Niagara Wheatfield Adm’rs Assn. [Niagara Wheatfield Cent. School Dist.], 44 NY2d 68, which states that a court may find on its own motion that a contract is void as against public policy). However, I am constrained by reason of Matter of Hirsch Constr. Corp. (Anderson) (180 AD2d 604), and Matter of Neirs-Folkes, Inc. (Drake Ins. Co.) (75 AD2d 787, affd 53 NY2d 1038) to concur with the majority’s determination.
Rosenberger, Ellerin and Kassal, JJ., concur with Sullivan, J. P.; Milonas, J., concurs in a separate opinion.
Order and judgment (one paper) of the Supreme Court, New York County, entered November 27, 1991, reversed, on the law, without costs or disbursements, and petitioner’s motion to confirm the award granted and respondents’ cross motion to vacate the award denied.